Citation Nr: 1203582	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  07-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to August 13, 2010, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1965 to August 1969.  He is the recipient of the Purple Heart and the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

In July 2008, the Veteran and his spouse testified before a Decision Review Officer (DRO) at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file. 

This matter was previously before the Board in July 2010, at which time the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD was denied, and the issues of entitlement to an initial disability rating in excess of 20 percent for residuals of shrapnel wound of the right upper arm with injury to muscle group VI and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were remanded for additional development. 

The Veteran appealed the Board's denial of entitlement to an increased disability rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, VA and the Veteran filed a Joint Motion for Remand (JMR).  By a November 2010 Order, the Court vacated that part of the July 2010 Board decision which denied an increased disability rating for PTSD, and remanded the issue to the Board for further proceedings consistent with the JMR.  

In August 2011, the Board remanded the issue of entitlement to an initial disability rating in excess of 50 percent for PTSD.  A January 2011 rating decision awarding the Veteran a 70 percent disability rating for his PTSD, effective August 13, 2010, is associated with the claims file.  However, it does not appear that the January 2011 rating decision was of record and available for the Board's review at the time of the August 2011 remand.  Thus, the Board did not have the opportunity to properly caption the Veteran's claim to reflect the time periods during which different disability ratings were in effect for his PTSD.  As the 70 percent evaluation was less than the maximum available rating, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  While the Board decision herein dismisses the appeal as to the issue of entitlement to an increased disability rating for PTSD in response to the Veteran's written request to withdraw his appeal, the Board has nonetheless captioned the claim properly.

As noted above, the July 2010 Board decision had remanded the issues of entitlement to an initial disability rating in excess of 20 percent for residuals of shrapnel wound of the right upper arm with injury to muscle group VI, and entitlement to a TDIU, which was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record), for additional development.  At the time of the Board's August 2011 remand, it noted that the issues had not been recertified to the Board and would be addressed, if necessary, in a future Board decision.  The RO, in a February 2009 rating decision, granted TDIU, effective September 12, 2005; the date of the Veteran's original claim.  The February 2009 rating decision was not of record and thus not available for the Board's review at the time of the July 2010 and August 2011 remands.  As a TDIU has been granted, effective the date of the Veteran's original claim, the Board finds that such is a complete grant of the benefit sought on appeal with respect to that issue.  Therefore, the Board need only consider the issue of entitlement to an initial disability rating in excess of 20 percent for residuals of shrapnel wound of the right upper arm with injury to muscle group VI, if necessary, in a future Board decision subsequent to recertification.  


FINDING OF FACT

On October 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was withdrawing his appeal as to the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD prior to August 13, 2010, and in excess of 70 percent thereafter.

CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's substantive appeal as to the issue of entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD prior to August 13, 2010, and in excess of 70 percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R.              § 20.204.  In the present case, the Veteran submitted a written statement, received on October 21, 2011, indicating his desire to withdraw his appeal as to his "claim for PTSD."  As of October 2011, the only issue related to a "claim for PTSD" was entitlement to an initial disability rating in excess of 50 percent for PTSD prior to August 13, 2010, and in excess of 70 percent thereafter.  As the Veteran has withdrawn his appeal as to the issue of entitlement to higher initial disability ratings for PTSD, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed. 


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


